--------------------------------------------------------------------------------

Section 3: EX-10.B (EXHIBIT 10(B))


Exhibit 10(b)


2017


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”) under the TrustCo
Bank Corp NY Amended and Restated 2010 Equity Incentive Plan, as amended and
restated as of March 21, 2017 (the “Plan”), dated as of the Grant Date set forth
below, is made between TrustCo Bank Corp NY (the “Company”) and the Participant
set forth below.


The award granted in this Agreement is contingent on the Participant agreeing to
be bound by all of the terms and conditions of the Plan and this Agreement by
signing and returning this Agreement to the Company on or before the close of
business on the second business day after November 21, 2017 (that is, November
24, 2017).2 If the Participant fails to return a signed copy of this Agreement
to the Company on or before such date, this award will be deemed to be voided
and withdrawn and, as such, of no force or effect.


1.   Grant. Subject to the provisions of this Agreement and the provisions of
the Plan, the Company hereby grants to the Participant an award (the “Award”) of
the number of Restricted Stock Units set forth in paragraph 2. Each Restricted
Stock Unit shall represent the right to receive upon settlement an amount of
cash equal to the Fair Market Value of one share of Common Stock.


2.   Award Summary
 

 
Participant
 
[Officer]
 
Grant Date
 
November 21, 2017
 
Number of Restricted Stock Units:
     
Period of Restriction (Lapse Date):
     
November 21, 2018
     
November 21, 2019
     
November 21, 2020
   

 
In the event of a Change-in-Control of the Company as defined in Section 16(b)
of the Plan, the Period of Restriction shall lapse.


3.   Period of Restriction. The Award of Restricted Stock Units described in
this Agreement shall be subject to the Period of Restriction as set forth in
Paragraph 2; for purposes of this Agreement, “Period of Restriction” means the
period of time after which the Award shall be deemed “vested” and settled in
cash as provided in the Plan and this Agreement. The Restricted Stock Units
awarded hereunder, and all rights with respect to such Restricted Stock Units,
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated.


--------------------------------------------------------------------------------

2 November 24 is the second business day after November 21.
 
-10-

--------------------------------------------------------------------------------

4.   Rights as a Shareholder. The Participant shall have no voting rights, and
no rights to dividends or other distributions, with respect to any Restricted
Stock Units.


5.   Separation from Service.


(a) In the event of Participant’s Separation from Service because of death or
Disability during the Period of Restriction, the Period of Restriction
applicable to the Restricted Stock Units shall automatically terminate (that is,
the Restricted Stock Units shall “vest”) upon such Separation from Service.


(b) In the event of a Participant’s Separation from Service during the Period of
Restriction for any reason other than those set forth in Paragraph 5(a) above,
then any Restricted Stock Units still subject to the Period of Restriction at
the date of such Separation from Service automatically shall be forfeited and
returned to the Company.


6.   Settlement of Restricted Stock Units. Subject to the other provisions of
the Plan, after the Lapse Date of the Period of Restriction as set forth in
Paragraph 2, such Restricted Stock Units shall be settled as follows:


(a) Normal Settlement. Except in the event of (i) a Participant’s Separation
from Service during the Period of Restriction because of death or Disability or
(ii) a Change-in-Control that occurs prior to the Lapse Date, the Restricted
Stock Units shall be settled in cash no later than the 60th day after the Lapse
Date. On such date, the Company shall pay to the Participant, in a lump sum, a
cash amount equal to the aggregate value of the Restricted Stock Units based
upon the Fair Market Value of the Common Stock on the Lapse Date.


(b) Settlement after Death or Disability. In the event of a Participant’s
Separation from Service during the Period of Restriction because of death or
Disability, the Restricted Stock Units shall be settled in cash no later than
the 60th day after the date of Separation from Service. On such date, the
Company shall pay to the Participant, in a lump sum, a cash amount equal to the
value of the Restricted Stock Units based upon the Fair Market Value of the
Common Stock on date of Separation from Service.


(c) Settlement upon Qualified Change-in-Control. Subject to the other provisions
of the Plan, including without limitation Section 16 thereof, in the event of a
Qualified Change-in-Control, the Restricted Stock Units shall be settled in
accordance with the provisions of the Plan.


(d) Tax Withholding. The Company shall deduct or withhold from any payment under
this Agreement an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement and the Plan.


7.   No Right to Continued Employment. Neither the Award nor any terms contained
in this Agreement shall confer upon the Participant any express or implied right
to be retained in the employment or service of the Company or any affiliate for
any period, nor restrict in any way the right of the Company, which right is
hereby expressly reserved, to terminate the Participant’s employment or service
at any time with or without Cause. The Participant acknowledges and agrees that
any termination of the restrictions on the Restricted Stock Units awarded herein
is earned only by continuing as an employee of the Company or an affiliate at
the will of the Company or such affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired or being granted the Award.


8.   The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. A copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s request to the Company at TrustCo Bank Corp
NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention: Secretary.
 
-11-

--------------------------------------------------------------------------------

9.   Compliance with Laws and Regulations. The award of Restricted Stock Units
shall be subject in all respects to all applicable federal and state laws, rules
and regulations and any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its discretion, determine to be necessary or applicable.


10. Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered by hand or
electronically by e-mail to the party for whom it is intended, (i) if to the
Participant, to the current home address or e-mail address on file with the
Company or delivered by hand personally to Participant and (ii) if to the
Company, to the address of the Company’s corporate headquarters, currently
located at 5 Sarnowski Drive, Glenville, New York 12302, or such other address
to which the Company has moved its corporate headquarters, to such other address
that the Company may specify from time to time in a notice sent to the
Participant, in each case Attention: Human Resource Department.


11. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any affiliate of the Company.


12. Recovery of Incentive Compensation. This award of Restricted Stock Units and
any cash or other compensation received by Participant pursuant to this award
that constitutes incentive-based compensation may be subject to recovery by the
Company under any compensation recovery, recoupment or clawback policy that the
Company may adopt from time to time, including without limitation any policy
that the Company may be required to adopt under Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules and regulations of
the U.S. Securities and Exchange Commission thereunder or the requirements of
any national securities exchange on which the Stock may be listed. Participant
shall promptly return any such incentive-based compensation that the Company
determines it is required to recover from Participant under any such policy.


13. Beneficiary Designation. The Participant may, pursuant to the Plan, name one
or more beneficiaries to whom vested benefits under this Agreement shall be paid
in case of Participant’s death before Participant receives all of such benefits.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to his or her estate.


14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. Participants hereby agrees to the exclusive
jurisdiction and venue of the federal or state courts of New York, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.



 
 
TrustCo Bank Corp NY
           
By:
     
Robert J. McCormick
     
President and CEO
 



Accepted and agreed to:
     
Name:
   
Date:
   

 
 
-12-

--------------------------------------------------------------------------------